EXHIBIT 99.1EcoSmart’s audited financial statements for the period from January 20, 2012 (inception) to December 31, 2013 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Ecosmart Surface & Coatings Technologies, Inc. We have audited the accompanying consolidated balance sheets of Ecosmart Surface & Coatings Technologies, Inc. as of December 31, 2013 and 2012, and the related statements of operations, stockholders’ deficit, and cash flows for the year ended December 31, 2013 and for the period from January 20, 2012 (inception) through December 31, 2012. Ecosmart Surface & Coatings Technologies, Inc.’s management is responsible for these consolidated financial statements. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. We were not engaged to examine management’s assertion about the effectiveness of Ecosmart Surface & Coatings Technologies, Inc.’s internal control over financial reporting as of December 31, 2013 and, accordingly, we do not express an opinion thereon. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Ecosmart Surface & Coatings Technologies, Inc. as of December 31, 2013 and 2012, and the results of its operations and cash flows for the year ended and for the period from January 20, 2012 (inception) through December 31, 2012, in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 3 to the financial statements, the Company has incurred operating losses, has incurred negative cash flows from operations and has a working capital deficit. These and other factors raise substantial doubt about the Company’s ability to continue as a going concern. Management’s plan regarding these matters is also described in Note 3 to the financial statements. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. By: D. Brooks and Associates CPA’s, P.A West Palm Beach, FL July 23, 2014 -1- ECOSMART SURFACE AND COATING TECHNOLOGIES, INC. FROM INCEPTION JANUARY 20, 2012 THROUGH DECEMBER 31, 2013 ECOSMART SURFACE AND COATING TECHNOLOGIES, INC. Financial Statements (Expressed in U.S. Dollars) TABLE OF CONTENTS Page No. Item 1. Financial Statements: Independent Auditor's Report 1 Consolidated Balance Sheets –December 31, 2013 and December 31, 2012 F-2 Consolidated Statements of Operations– For the year ended December 31, 2013 and the periods from January 20, 2012 (inception) through December 31, 2012 F-3 Consolidated Statements of Changes in Stockholders’ Equity–For the Periods January 20, 2012 (inception) Through December 31, 2013 F-4 Consolidated Statements of Cash Flows –For the Year Ended December 31, 2013and the periods from January 20, 2012 (inception) through December 31, 2012 F-5 Notes to Consolidated Financial Statements F-6 ECOSMART SURFACE AND COATING TECHNOLOGIES, INC. CONSOLIDATED BALANCE SHEETS As ofDecember 31, 2013 As ofDecember 31, 2012 ASSETS CURRENT ASSETS Cash $ $ Accounts receivable Inventory TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT, NET INTANGIBLE ASSETS, NET TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT CURRENT LIABILITIES Accounts payable and accrued expenses Convertible note payable Note payable – related parties Derivative liability TOTAL CURRENT LIABILITIES COMMITMENTS AND CONTINGENCIES (NOTE 9) STOCKHOLDERS' DEFICIT Common stock, $0.0001 par value; 500,000,000 shares authorized; 7,280,000 and 6,000,000 shares issued and outstanding respectively Additional paid in capital Accumulated deficit ) ) TOTAL STOCKHOLDERS' DEFICIT ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of the consolidated financial statements F-2 ECOSMART SURFACE AND COATING TECHNOLOGIES, INC. CONSOLIDATED STATEMENT OF OPERATIONS Twelve Months EndedDecember 31, 2013 For the Period January 20, 2012 (inception) ThroughDecember 31, 2012 REVENUE Total revenue $ $ COSTS OF GOODS Total costs of goods GROSS PROFIT OPERATING EXPENSES Compensation Product development costs Rent or lease of buildings General and administrative Total operating expenses LOSS FROM OPERATIONS ) ) OTHER EXPENSES Amortization Bad Debt Depreciation Interest Total other expenses NET LOSS BEFORE PROVISION FOR INCOME TAXES ) ( 983,389 ) PROVISION FOR INCOME TAXES NET LOSS $ ) $ ) Basic and diluted loss per share $ ) $ ) Weighted average shares outstanding The accompanying notes are an integral part of the consolidated financial statements F-3 ECOSMART SURFACE AND COATING TECHNOLOGIES, INC. CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ DEFICIT Shares Amount Additional Paid In Capital Accumulated Deficit Total Stockholders’ Deficit Balance at January 20, 2012 (inception) $ $ $ Issuance of Common Stock for Acquisition of Intangible Assets Contributed Capital - Parent Net Loss Period Ended December31, 2012 ( 983,389 ) ) Balance at December 31, 2012 ( 983,389 ) ) Issuance of Common Stock for Acquisition of Intangible Assets Issuance of Common Shares - Private Investors 8 Contributed Capital - Parent Net Loss Year Ended December 31, 2013 ) ) Balance at December 31, 2013 $ $ $ ) ) The accompanying notes are an integral part of the consolidated financial statements F-4 ECOSMART SURFACE AND COATING TECHNOLOGIES, INC. CONSOLIDATED STATEMENT OF CASH FLOWS Year EndedDecember 31, 2013 For the Period From January 20, 2012 (inception) ThroughDecember 31, 2012 CASH FLOWS FROM OPERATING ACTIVITIES Net Loss $ ) $ ) Adjustments to reconcile net loss to cash used in operations: Depreciation Amortization Derivative expense Bad debt expense Changes in operating assets and liabilities: Increase in accounts receivable ) Increase in inventory ) ( 49,601 ) Increase in accounts payable and accrued expenses ) Net cash used in operations ) ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property equipment ) ) Net cash in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Sale of common stock Proceeds from issuance of convertible note Proceeds from issuance of notes payable - related parties Net payment of expenses by Parent Net cash provided by financing activities NET INCREASE IN CASH Cash at Beginning of Period Cash at End of Period $ $ SUPPLEMENTARY DISCLOSURE OF CASH FLOW INFORMATION Interest paid $ $ Income taxes paid $ $ SCHEDULE OF NONCASH INVESTING ACTIVITIES Acquisition of assets with issuance of common stock: Fair value of consideration $ $ Inventory ) Property and equipment ) Intangible assets ) ) Net cash acquired $ $ The accompanying notes are an integral part of the consolidated financial statements F-5 ECOSMART SURFACE AND COATING TECHNOLOGIES, INC. Notes to Consolidated Financial Statements December 31, 2013 and 2012 NOTE 1 – ORGANIZATION, NATURE OF BUSINESS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES ORGANIZATION EcoSmart Surface Technologies On January 20, 2012, EcoSmart Surface Technologies, Inc. (a Florida Corporation) was formed as a wholly owned subsidiary of The Renewable Corporation ("Parent") to manufacture and distribute a newly developed and customized, extremely durable flooring system that is applied with a patented process. With this system, a completely different looking floor can be applied over most existing hard flooring surfaces. The system can replicate the appearance of a variety of traditional substances, such as wood and stone, using an environmentally friendly technique, and can include decorative elements such as logos or other inlaid artwork that is sealed into the polymer finish coating. EcoSmart Coating Technologies On January 20, 2012, EcoSmart Coating Technologies, Inc. (a Florida Corporation) was formed as a wholly owned subsidiary of the Parent to manufacture and distribute a portfolio of nano-technology glass coatings applicable to virtually every industry for corrosion protection, self-cleaning, self-sterilization, slip resistance, chemical resistance, anti-graffiti, energy and cosmetic improvement. The coatings can be used on virtually any surface thereby creating the proprieties of a glass surface, no matter what is coated. The coatings are particularly suited for the flooring, automotive, marine, medical, home, and industrial applications. EcoSmart Surface and Coating Technologies, Inc. On September 18, 2012, the Company filed an Amendment with the State of Florida merging both companies, EcoSmart Surface Technologies, Inc. and EcoSmart Coating Technologies, Inc. and changed the company name to EcoSmart Surface and Coating Technologies, Inc. (the "Company"). Basis of Presentation The financial statements of the Company have been prepared in accordance with the accounting principles generally accepted in the United States of America and are expressed in U.S. dollars. Consolidation Policy From the January 20, 2012 (inception) through September 18, 2012, the consolidated financial statements include the accounts of EcoSmart Surface Technologies, Inc. and EcoSmart Coating Technologies, Inc., both of which were wholly owned subsidiaries of the Parent.Since the merger of these entities on September 18, 2012, these financial statements included the accounts of the merged entity.All intercompany balance and transactions have been eliminated in consolidation. Use of Estimates and Assumptions The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. F-6 The Company bases its estimates and assumptions on current facts, historical experience and various other factors that it believes to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities and the accrual of costs and expenses that are not readily apparent from other sources. The actual results experienced by the Company may differ materially and adversely from the Company’s estimates. To the extent there are material differences between the estimates and the actual results, future results of operations will be affected. The Company's significant estimates include the valuation of equity-based consideration and of derivative liability. Intangible Assets The Company’s intangible assets consist of patents and patents pending acquired from third parties, and are recorded at cost. The Company amortizes the costs of its intangible assets over their estimated useful lives unless such lives of approximately 11 years. Patents pending are not amortized until the patents are issued. Amortizable intangible assets are tested for impairment based on undiscounted cash flows and, if impaired, written down to fair value based on either discounted cash flows or appraised values. Intangible assets with indefinite lives are tested for impairment, at least annually, and written down to fair value as required. At December 31, 2013 and 2012, the Company had no impaired carrying value of its intangible assets. Activity related to intangible assets for the period from January 20, 2012 (inception) through December 31, 2012 and the year ended December 31, 2013, is as follows: Balance at January 20, 2012 (inception) $ Additions Amortization ) Balance at December 31, 2012 Additions Amortization ) Balance at December 31, 2013 $ Future amortization of intangible assets as of December 31, 2013 is as follows: Year Ending December 31, $ Thereafter $ Revenue Recognition The Company recognizes revenues in accordance with the Securities and Exchange Commission Staff Accounting Bulletin (SAB) number 104, “Revenue Recognition.”SAB 104 clarifies application of U.S. generally accepted accounting principles to revenue transactions. Under certain circumstances, the Company recognizes revenue in accordance with the provisions of Statement of Financial Accounting Standards No. 139 and American Institute of Certified Public Accountants Statement of Position 00-2 (collectively referred to as “SOP 00-2”). The Company recognizes revenue when the earnings process is complete. That is, when the arrangements of the goods are documented, the pricing becomes final and collectability is reasonably assured. An allowance for bad debt is provided based on estimated losses. Revenue is recognized when a product is delivered or shipped to the customer and all material conditions relating to the sale have been substantially performed. For revenue received in advance for goods, the Company records a current liability classified as either deferred revenue or customer deposits. For the periods ended December 31, 2013 and 2012, there were no deferred revenues. F-7 Shipping and Handling Shipping and handling costs are included in cost of sales on the accompanying consolidated financial statements. Income Taxes The Company accounts for income taxes in accordance with ASC 740-10, Income Taxes. The Company recognizes deferred tax assets and liabilities to reflect the estimated future tax effects, calculated at the tax rate expected to be in effect at the time of realization. The Company records a valuation allowance related to a deferred tax asset when it is more likely than not that some portion of the deferred tax asset will not be realized. Deferred tax assets and liabilities are adjusted for the effects of the changes in tax laws and rates of the date of enactment. ASC 740-10 prescribes a recognition threshold that a tax position is required to meet before being recognized in the financial statements and provides guidance on recognition, measurement, classification, interest and penalties, accounting in interim periods, disclosure and transition issues. The Company classifies interest and penalties as a component of interest and other expenses. To date, the Company has not been assessed, nor has the Company paid, any interest or penalties. The Company measures and records uncertain tax positions by establishing a threshold for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. Only tax positions meeting the more-likely-than-not recognition threshold at the effective date may be recognized or continue to be recognized. All of the Company’s tax years remain subject to examination by federal and state tax jurisdictions. Earnings (Loss) Per Share The Company reports earnings (loss) per share in accordance with ASC 260, "Earnings per Share." Basic earnings (loss) per share is computed by dividing net income (loss) by the weighted-average number of shares of common stock outstanding during each period. Diluted earnings per share is computed by dividing net loss by the weighted-average number of shares of common stock, common stock equivalents and other potentially dilutive securities outstanding during the period. There were no potentially dilutive securities from January 20, 2012 (inception) through December 31, 2013. Emerging Growth Company - Critical Accounting Policy Disclosure We qualify as an “emerging growth company” under the 2ct. Section 107 of the JOBS Act provides that an emerging growth company can take advantage of the extended transition period provided in Section 7(a)(2)(B) of the Securities Act for complying with new or revised accounting standards. As an emerging growth company, we can delay the adoption of certain accounting standards until those standards would otherwise apply to private companies. We have elected to take advantage of the benefits of this extended transition period. Recent Accounting Pronouncements The Company has evaluated recent accounting pronouncements and their adoption has not had or is not expected to have a material impact on the Company's financial position or statements. Fair Value of Financial Instruments Fair value measurements are determined under a three-level hierarchy for fair value measurements that prioritizes the inputs to valuation techniques used to measure fair value, distinguishing between market participant assumptions developed based on market data obtained from sources independent of the reporting entity (“observable inputs”) and the reporting entity’s own assumptions about market participant assumptions developed based on the best information available in the circumstances (“unobservable inputs”). Fair value is the price that would be received to sell an asset or would be paid to transfer a liability (i.e., the “exit price”) in an orderly transaction between market participants at the measurement date. In determining fair value, the Company primarily uses prices and other relevant information generated by market transactions involving identical or comparable assets (“market approach”). The Company also considers the impact of a significant decrease in volume and level of activity for an asset or liability when compared with normal activity to identify transactions that are not orderly. F-8 The highest priority is given to unadjusted quoted prices in active markets for identical assets (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Securities are classified in their entirety based on the lowest level of input that is significant to the fair value measurement. The three hierarchy levels are defined as follows: Level 1 – Quoted prices in active markets that is unadjusted and accessible at the measurement date for identical, unrestricted assets or liabilities; Level 2 – Quoted prices for identical assets and liabilities in markets that are not active, quoted prices for similar assets and liabilities in active markets or financial instruments for which significant inputs are observable, either directly or indirectly; Level 3 – Prices or valuations that require inputs that are both significant to the fair value measurement and unobservable. Credit risk adjustments are applied to reflect the Company’s own credit risk when valuing all liabilities measured at fair value. The methodology is consistent with that applied in developing counterparty credit risk adjustments, but incorporates the Company’s own credit risk as observed in the credit default swap market. The Company's financial instrument that is adjusted to fair value at each balance sheet date consists of a derivative liability related to the conversion feature embedded in convertible debt. The Company’s derivative liability resulting from the issuance of convertible debt is reflected at fair value based on the terms of conversion which results in fair value approximating intrinsic value, which is consistent with level 3 inputs. See Note 4. The following table represents the Company’s financial instrument that is measured at fair value on a recurring basis as of December 31 and December 31, 2012 for each fair value hierarchy level: December 31, 2013 Derivative Liability Level I $
